Citation Nr: 0800178	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  03-29 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a lymph node 
disorder, claimed as secondary to Agent Orange exposure.

2.  Entitlement to benign prostatic hyperplasia with erectile 
dysfunction, claimed as secondary to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to March 
1970, including honorable service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the benefits sought on appeal.

The Board first considered this appeal in February 2005 and 
remanded the claim for additional evidentiary development, 
including a request to obtain the veteran's 1995 Boise VAMC 
records.  The requested action was taken and the appeal was 
returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently diagnosed as having a lymph 
node disorder.  

3.  The veteran is treated for benign prostatic hyperplasia 
with erectile dysfunction that began subsequent to service 
and is not medically related to his service or presumed 
exposure to herbicides such as Agent Orange.


CONCLUSIONS OF LAW

1.  A lymph node disorder was not incurred in service or 
presumed to have been incurred as a result of service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2.  Benign prostatic hyperplasia with erectile dysfunction 
was not incurred in service or presumed to have been incurred 
as a result of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in October 2001, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is typically required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), was not provided.  The 
Board specifically finds, however, that the veteran is not 
prejudiced as he was given specific notice with respect to 
the elements of a basic service-connection claim and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying benefit.  
As such, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the October 2001 notice was given prior to the 
appealed AOJ decision, dated in June 2002.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  VA is not required to schedule the 
veteran for a physical examination because the evidence does 
not meet the criteria set forth in 38 C.F.R. § 3.159(c)(4).  
Specifically, there is no credible evidence of an event, 
injury, or disease in service upon which a current disability 
may be based.  As such, the Board will not remand this case 
for a medical examination.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  Therefore, the Board now turns to the merits of the 
veteran's claims.  

The veteran seeks service connection for a lymph node 
disorder and benign prostatic hyperplasia with erectile 
dysfunction, claimed as secondary to exposure to herbicides 
such as Agent Orange.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for the 
following conditions: Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal 
cancer, testicular cancer, leukemia (other than CLL), 
abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Lymph node disorder 

The veteran contends that he has a lymph node disorder 
attributable to his exposure to Agent Orange while serving in 
Vietnam.  He contends that he had two lymph nodes removed at 
the Boise VAMC in 1994 or 1995 and required the removal of 
ten more.  

The veteran's service medical records (SMRs) are devoid of 
any complaints of or treatment for a lymph node disorder.  In 
fact, the veteran's March 1970 medical examination lists no 
defects or diagnoses upon his discharge from service.

The veteran's VA treatment records from the Boise VAMC, dated 
in 1995, reflect no surgery for removal of any lymph nodes.  
Moreover, there were no records of any treatment for or 
diagnosis of a lymph node disorder since the veteran's 
discharge from service.  

In his notice of disagreement, the veteran advised that his 
lymph nodes were swollen and painful.  He recalled that his 
VA doctor told him that his swollen lymph nodes should be 
removed because there was possibility that they could become 
cancerous.  

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of a lymph node disorder.  
Absent a disease or injury incurred during service or as a 
consequence of a service-connected disability, the basic 
compensation statutes cannot be satisfied.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  
Therefore, because there is no evidence of a lymph node 
disorder related to the veteran's service, service connection 
must be denied.

Benign prostatic hyperplasia with erectile dysfunction 

The veteran contends that his currently diagnosed benign 
prostatic hyperplasia with erectile dysfunction was caused by 
his in-service exposure to herbicides, including Agent 
Orange.  It is contended that the veteran's erectile 
dysfunction is secondary to his enlarged prostate. 

The veteran's enlistment examination lists no preexisting 
condition of the prostate.  Further, his SMRs are devoid of 
any complaints of or treatment for a prostate condition.  
Also, the veteran's discharge medical examination has no 
notation regarding any prostate condition. 

The veteran underwent a VA Agent Orange examination in 1995.  
Upon examination, the physician indicated that the veteran's 
tests were within normal limits.  There were no findings as a 
result of the veteran's Agent Orange examination other than 
the examiner's suggestion that the veteran undergo a minor 
surgery to remove lipomas found on his back.  

In December 1999, the veteran first sought treatment for 
erectile dysfunction.  At that time, the veteran advised that 
he had a family history of prostate cancer.  The urologist 
noted that the veteran had mild symptoms of prostatism and 
drew a PSA sample.  In a January 2001 treatment note, the 
veteran was assessed as having a bladder neck obstruction and 
benign prostatic hypertrophy with minimal symptoms.  The 
veteran's urologist did not assert an opinion as to the cause 
of the prostatic hypertrophy or erectile dysfunction.  

After review of the evidence as outlined above, the Board 
finds that service connection for benign prostatic 
hyperplasia with erectile dysfunction is not warranted.  The 
Board appreciates the veteran's assertions that his prostate 
condition is due to in-service exposure to Agent Orange.  The 
veteran is competent, as a layman, to report that as to which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  He is not, however, competent to offer his 
medical opinion as to cause or etiology of the claimed 
disabilities, as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent 
competent evidence linking the veteran's current prostate 
condition to service, service connection must be denied on a 
direct basis.  Because benign prostatic hyperplasia has not 
been scientifically associated with the exposure to 
herbicides such as Agent Orange, nor has the veteran provided 
medical evidence to suggest that his condition is due to 
exposure to Agent Orange, service connection must also be 
denied for benign prostatic hyperplasia with erectile 
dysfunction on a presumptive basis.










	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a lymph node disorder is denied.

Service connection for benign prostatic hyperplasia with 
erectile dysfunction is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


